Citation Nr: 1041701	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-30 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a throat condition, 
claimed as reaction to mold exposure. 

2.  Entitlement to an initial rating in excess of 10 percent for 
left shoulder labral tear. 

3.  Entitlement to an initial rating in excess of 10 percent for 
status-post anterior cruciate ligament and medial meniscal repair 
of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, inter alia, denied the Veteran's claim of 
entitlement to service connection for a throat condition, claimed 
as reaction to mold exposure; and granted service connection for 
left shoulder tendonitis and impingement and assigned a non-
compensable disability evaluation, and status-post anterior 
cruciate ligament and medial meniscal repair of the left knee and 
assigned a 10 percent disability evaluation.  Subsequently, in an 
August 2009 rating decision, the RO recharacterized the left 
shoulder disability as left shoulder labral tear and increased 
the evaluation to 10 percent disabling effective the date of 
service connection.  

In March 2010, the Veteran presented testimony in Washington, 
D.C. before the undersigned.  A copy of the transcript has been 
associated with the claims folder. 

The issues of increased ratings for left shoulder labral tear and 
status-post anterior cruciate ligament and medial meniscal repair 
of the left knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his claim of service connection for a throat 
condition, claimed as reaction to mold exposure. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met in regard to the issue of service 
connection for a throat condition, claimed as reaction to mold 
exposure.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record at a hearing 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At his March 2010 hearing, the Veteran indicated on the record 
that he wished to withdraw his appeal as to the issue of service 
connection for a throat condition, claimed as reaction to mold 
exposure.  Accordingly, the Board does not have jurisdiction to 
review this issue, and the appeal is dismissed insofar as this 
issue is  concerned.


ORDER

The appeal as to service connection for a throat condition, 
claimed as reaction to mold exposure, is dismissed.



REMAND

At his March 2010 hearing, the Veteran testified that he received 
treatment for his service-connected left shoulder and left knee 
disabilities at Commonwealth Orthopaedics and Rehabilitation in 
Reston, Virginia in 2006 and 2009.  Review of the claims folders 
shows one record from Commonwealth Orthopaedics and 
Rehabilitation dated in August 2007.  This record is a bill and 
does not contain treatment notes.  Because VA is on notice that 
there are records that may be applicable to the Veteran's claims 
and because these records may be of use in deciding the claims, 
these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(1) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.	With any necessary assistance from the 
Veteran, obtain all of his records from 
Commonwealth Orthopaedics and 
Rehabilitation, to specifically include 
those dated in 2006 and 2009.   All 
attempts to obtain these records should be 
documented.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claims; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


